Title: General Orders, 21 April 1779
From: Washington, George
To: 



	Head-Quarters Middle-BrookWednesday April 21st 1779.
Parole Normandy—C. Signs Norden. Nyburg—


At a General Court Martial of the line held at Fort-Pitt the 1st of January 1779—by order of Brigadier General McIntosh—Mr Archibald Steel Deputy Quarter Master General was tried


1st
“For neglect of duty.


2ndly
Incapacity for his office.


3rdly
The delaying the transporting provisions and others stores for the expedition until it was too late.


4thly
Spending the time which should be employed for the public upon his private concerns.


5thly
Embezzling and suffering others to embezzle the public property.


6th
Repeated disobedience and contempt of orders.


7th
Insulting the commanding officers.”


The Court do unanimously acquit Colonel Steel of each & every of the charges made against him by General McIntosh; and although it is fully proven and Colonel Steel acknowledges that he did not, nor could not, transport the flour &c. over the mountain which was purchased by Colonel Morgan, yet the court are satisfied on the most mature consideration that the general distresses of our country, Colonel Steel’s want of money and other causes mentioned by different evidences have been the occasion thereof.
The Commander in Chief confirms the opinion of the Court—Colonel Steel is released from his Arrest.
